Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 1/28/2021 has been fully considered but is not found persuasive.
Applicant argues on page 8 that Ohba teaches the ion source layer consists of chalcogenide elements such as Te or ion sources such as Al, or Cu and concludes that Al and Cu are not semimetal/semiconductor materials.
Examiner agrees that Al and Cu are not semimetals.  Examiner asserts that Ohba teaches Te as an ion source material, therefore one would easily recognize that Te is a semimetal insomuch as required in claim 2 where the materials listed as a semimetal/semiconductor includes Te.  Clearly reading paragraph 40 of Ohba teaches the ion source layer 3 can be for example CrTeAl, where Te would be the semimetal element and Cr would be the “other first electrode element.”
Examiner further notes that the structure is substantially identical, therefore any claimed operation of the device being a reversible change in conductivity of the switch layer by application of electric fields would be capable by Ohba (see MPEP 2112.01(i)).
The rejection is being maintained and any amendments are incorporated into the rejection below.

Terminal Disclaimer
The terminal disclaimer filed on 6/8/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,711,719 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 as outlined by OPLC in the decision mailed 1/31/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “for example” at the end of the claim and should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-28 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ohba et al. (US PGPub 2010/0195371; hereinafter “Ohba”).
Re claim 1: Ohba teaches (e.g. fig. 1) a memory element programmable between different impedance states, comprising: a first electrode layer (ion source layer 3; e.g. paragraph 40) comprising a semimetal or semiconductor element (semimetal/semiconductor) (ion source layer 3 consists of a chalcogenide element such as Te or ion sources such as Al, or Cu is also provided; e.g. paragraphs 33, 40; hereinafter “SM”) and at least one other first electrode element (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34; hereinafter “OEE”) ; a second electrode (lower electrode 1); and a switch layer (high resistance layer 2 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41) formed between the first electrode layer (3) and the second electrode (1) and comprising an insulating material (right resistance layer 2 made from an insulator such as aluminum oxide or magnesium oxide; e.g. paragraph 41); wherein atoms of the semimetal/semiconductor (SM) provide a reversible change in conductivity of the switch layer (2) by application of electric fields.
Re claim 2: Ohba teaches the memory element wherein: the semimetal/semiconductor (SM) is selected from the group of: (C) Carbon, (Te) Tellurium, (Sb) Antimony, (As) Arsenic, (Ge) Germanium, (Si) Silicon, (Bi) Bismuth, (Sn) Tin, (S) Sulfur, (Se) Selenium, for example (ion source layer 3 consists of a chalcogenide element such as Te or ion sources such as Al, or Cu is also provided; e.g. paragraphs 33, 40).
Re claim 3: Ohba teaches the memory element wherein: the at least one other first electrode element (OEE) is a transition metal selected from any of groups (columns) 3 - 8 of the periodic table (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 4: Ohba teaches the memory element wherein: the semimetal/semiconductor (SM) is tellurium (ion source layer 3 consists of a chalcogenide element such as Te or ion sources such as Al, or Cu is also provided; e.g. paragraphs 33, 40).
Re claim 5: Ohba teaches the memory element wherein: the at least one other first electrode element (OEE) is a transition metal selected from any of groups (columns) 3 - 6 of the periodic table (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 6: Ohba teaches the memory element wherein: the at least one other first electrode element (OEE) is selected from the group of: (Sc) Scandium, (Y) Yttrium, (Ti) Titanium, (Zr) Zirconium, (Hf) Hafnium, (V) Vanadium, (Nb) Niobium, (Ta) Tantalum, (Cr) Chromium, (Mo) Molybdenum, (W) Tungsten, and (Lu) Lutetium (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 7: Ohba teaches the memory element wherein: the first electrode layer (3) comprises about 25-75 atomic percent (when OEE is Zr; Zr makes up about 40 atomic % of 3 e.g. paragraph 51) of the at least one other first electrode element (OEE).  
Re claim 8: Ohba teaches the memory element wherein: the first electrode layer (3) comprises about 30-60 atomic percent (when OEE is Zr; Zr makes up about 40 atomic % of 3 e.g. paragraph 51) of the at least one other first electrode element (OEE).
Re claim 9: Ohba teaches the memory element wherein: the at least one other first electrode element (OEE) is selected from the group of: (Ti) Titanium, (Zr) Zirconium and (Hf) Hafnium (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 10: Ohba teaches the memory element wherein: the first electrode layer (3) comprises about 30-50 atomic percent (when OEE is Zr; Zr makes up about 40 atomic % of 3 e.g. paragraph 51) of the at least one other first electrode element (OEE).
Re claim 12: Ohba teaches the memory element wherein: the at least one other first electrode element (OEE) is selected from the group of: (Cr) Chromium, (Mo) Molybdenum and (W) Tungsten (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 12: Ohba teaches the memory element wherein: the first electrode layer (3) comprises about 40-60 atomic percent (when OEE is Zr; Zr makes up about 40 atomic % of 3 e.g. paragraph 51) of the at least one other first electrode element (OEE).
Re claim 13: Ohba teaches the memory element wherein: the at least one other first electrode element (OEE) is selected from the group of: (V) Vanadium, (Nb) Niobium and (Ta) Tantalum (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 14: Ohba teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (SM) to the at least one other first electrode element (OEE) is in the range of about 0.33-3.0 (since Al content is about 40% as discussed at paragraph 39, and OEE makes up about 40% as discussed at paragraph 51, therefore SM makes up about 20% resulting in a ratio about 0.5).
Re claim 15: Ohba teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (SM) to the at least one other first electrode element (OEE) is in the range of about 0.43- 1.5 (since Al content is about 40% as discussed at paragraph 39, and OEE makes up about 40% as discussed at paragraph 51, therefore SM makes up about 20% resulting in a ratio about 0.5).
Re claim 16: Ohba teaches the memory element wherein: the at least one other first electrode element (OEE) is selected from the group of: (Ti) Titanium, (Zr) Zirconium and (Hf) Hafnium (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 17: Ohba teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (SM) and the at least one other first electrode element (OEE) is in the range of about 0.67- 1.5 (since Al content is about 40% as discussed at paragraph 39, and OEE makes up about 40% as discussed at paragraph 51, therefore SM makes up about 20% resulting in a ratio about 0.5).
Re claim 18: Ohba teaches the memory element wherein: the other first electrode element (OEE) is selected from the group of: (V) Vanadium, (Nb) Niobium and (Ta) Tantalum (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 19: Ohba teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (SM) and the at least one other first electrode element (OEE) is in the range of about 0.43- 1.0 (since Al content is about 40% as discussed at paragraph 39, and OEE makes up about 40% as discussed at paragraph 51, therefore SM makes up about 20% resulting in a ratio about 0.5).  
Re claim 20: Ohba teaches the memory element wherein: the at least one other first electrode element (OEE) is selected from the group of: (Cr) Chromium and (Mo) Molybdenum (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 21: Ohba teaches the memory element wherein the switch layer (2) comprises at least oxygen (high resistance layer 2 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41).
Re claim 22: Ohba teaches the memory element wherein the switch layer (2) further comprises at least one other switch layer element (high resistance layer 2 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41; hereinafter “OSE”).
Re claim 23: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is the same as the at least one other first electrode element (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41; Ta is common between OSE and OEE as listed at paragraph 34).
Re claim 24: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is an alkali earth metal, transition metal, post transition metal, or metalloid selected from groups (columns) 2 - 6 and 13 - 16 of the periodic table (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41; Ta is common between OSE and OEE as listed at paragraph 34).
Re claim 25: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is selected from the group of: (Mg) Magnesium, (Ca) Calcium, (Sr) Strontium, (Sc) Scandium, (Y) Yttrium, (Ti) Titanium, (Zr) Zirconium, (Hf) Hafnium, (V) Vanadium, (Nb) Niobium, (Ta) Tantalum, (Mo) Molybdenum, (W) Tungsten, (Al) Aluminum, (Si) Silicon, (Ge) Germanium, (Te) Tellurium, and (Lu) Lutetium (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41).
Re claim 26: Ohba teaches the memory element wherein: the switch layer (2) comprises a binary oxide of the at least one other switch layer element (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41).
Re claim 27: Ohba teaches the memory element of wherein: the stoichiometry of the binary oxide (OSE is an oxide of Al, Mg, Ta, Cu, Si which is a binary oxide; e.g. paragraph 41) is MxOy, where M is the at least one other switch layer element and O is oxygen, and the ratio of x:y is in the range of about 1:0.8 to 1:3.2 (stoichiometric aluminum oxide is Al2O3; therefore, the ratio of 2:3 falls in the claimed ratio range).
Re claim 28: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is selected from groups (columns) 2-6 of the periodic table (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41 and these elements are from column 2-6 of the periodic table of elements).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Reiterating the previous rejection, Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,711,719. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every claim element of the present claims can be found in the patented claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822